UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 18, 2008 BEAZER HOMES USA, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-12822 54-2086934 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1000 Abernathy Road, Suite 1200 Atlanta Georgia 30328 (Address of Principal Executive Offices) (770) 829-3700 (Registrant's telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c)On January 18, 2008 and effective February 11, 2008, Robert L. Salomon, age 47, was appointed Senior Vice President and Chief Accounting Officer and Controller of Beazer Homes USA, Inc. (the “Company”). Mr. Salomon joins the Company from homebuilding company Ashton Woods Homes, where he has served as Chief Financial Officer and Treasurer since 1998. Previously, he served with homebuilder MDC Holdings, Inc. in financial management roles of increasing responsibility over a 6 year period.A Certified Public Accountant, Mr. Salomon has 24 years of financial management experience, 16 of which have been in the homebuilding industry. Mr. Salomon is a member of the American Institute of Certified Public Accountants and a graduate of the University of Iowa with a Bachelor of Business Administration. A copy of the Company’s press release, dated January 18, 2008, with respect to the above matter is furnished herewith as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d)Exhibits 99.1 Press Release issued January 18, 2008. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BEAZER HOMES USA, INC. Date: January 18, 2008 By: /s/ Allan P. Merrill Allan P. Merrill Executive Vice President and Chief Financial Officer 3
